Citation Nr: 0102950	
Decision Date: 01/31/01    Archive Date: 02/02/01	

DOCKET NO.  99-24 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than October 4, 
1996, for service connection for right knee traumatic 
arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from February 1964 to February 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1999 rating decision 
issued by the Los Angeles, California, Department of Veterans 
Affairs (VA) Regional Office (RO) which granted service 
connection for right knee traumatic arthritis effective from 
the date of the veteran's claim in October 1996.  


FINDINGS OF FACT

1.  The veteran was separated from active military service in 
February 1968.

2.  The RO received the veteran's claim for compensation for 
a right knee disability on October 4, 1996.


CONCLUSION OF LAW

The criteria for an effective date prior to October 4, 1996, 
for service connection for right knee traumatic arthritis 
have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 
38 C.F.R. § 3.400 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulation:  A specific claim in the form prescribed 
by the Secretary must be filed in order for benefits to be 
paid to any individual under the laws administered by the VA.  
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  A "claim" means 
a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).

The date of entitlement to an award of service connection is 
the day following separation from active service or date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2); see also 38 U.S.C.A. § 5110(a).

"Date of receipt" means the date on which a claim, 
information or evidence was received in the VA.  38 C.F.R. 
§ 3.1(r).

38 C.F.R. § 3.155 provides as follows:  (a) Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by [VA], from a claimant 
... may be considered an informal claim.  Such informal claim 
must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it (the formal claim) will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155.

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of 1 year prior to the date of receipt of the report.  
38 C.F.R. § 3.157.  As to reports prepared by VA or the 
uniformed services, the date of receipt of such a claim is 
deemed to be the date of outpatient or hospital examination 
or date of admission to a VA or uniformed services hospital.  
38 C.F.R. § 3.157(b)(1).  For reports prepared by a non-VA 
hospital where the veteran was maintained at VA expense, the 
date of admission to the hospital is accepted as the date of 
receipt of claim if VA maintenance was authorized prior to 
admission.  For all other reports, including reports from 
private physicians, laymen, and state and other institutions, 
the date of receipt of the reports is accepted as the date of 
receipt of an informal claim.  38 C.F.R. § 3.157(b).

The Court has held that a report of examination or 
hospitalization may be accepted as an informal claim for 
benefits, but only after there has been a prior allowance or 
disallowance of a formal claim for compensation.  Crawford v. 
Brown, 5 Vet. App. 33, 35-6 (1993); 38 C.F.R. § 3.157 
(emphasis added).


Facts:  The veteran separated from service in February 1968.  
His initial, original claim for service connection for a 
right knee injury sustained in service was received on 
October 4, 1996.  This claim was initially denied in a June 
1997 rating action and the veteran initiated an appeal.  
However, following a hearing at the RO in May 1998, a rating 
action was issued in February 1999 which granted service 
connection for right knee traumatic arthritis.  A 10 percent 
evaluation was assigned and the effective date for the grant 
of service connection was established as the date of claim on 
October 4, 1996.  The veteran disagreed with the assigned 
effective date and argued that the effective date should have 
been established when he was first treated by VA in 1968.  
Attempts were made during the pendency of this appeal to 
obtain copies of records of treatment the veteran reportedly 
had with VA shortly after service but no such records were 
found to exist.  

Analysis:  The governing law and regulation applicable to the 
properly assignable effective date in this case are clear.  
Both the applicable law and regulation for this original 
claim for service connection provide that the effective date 
of an allowance will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  The 
initially assigned effective date for an award of service 
connection based upon an original claim cannot be earlier 
than the date of receipt of the claim, with one exception.  

Had the veteran filed this claim at any time within one year 
after he was separated from service and had that claim been 
allowed, then the grant of service connection would have been 
effective the day following his separation from service.  
However, in this case, the veteran did not file his initial 
claim for service connection for a knee injury until over 28 
years after he was separated from service.  While the veteran 
bases his claim for an earlier effective date on dates he 
purportedly first received VA medical treatment, records of 
such treatment do not exist and even if they did, such 
records would not serve as the basis for the award of an 
earlier effective date in this case.

Under 38 C.F.R. § 3.157(a), a report of examination or 
hospitalization may be accepted as an informal claim for 
benefits if it meets the requirements of 38 C.F.R. 
§ 3.157(b).  Section 3.157(b) clarifies that this provision 
is applicable only after a formal claim for pension or 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable in degree.  Kessel v. 
West, 13 Vet. App. 9, 23 (1999).  Because a formal claim for 
service connection for a knee disability had not been 
allowed, disallowed, or even filed prior to October 1996, 
medical records dated prior to this time may not be accepted 
as informal claims under 38 C.F.R. § 3.157, as the provisions 
of 38 C.F.R. § 3.157 apply only to claims for increase or to 
reopen claims which have been previously denied.


ORDER

An effective date earlier than October 4, 1996, for an award 
of service connection for right knee traumatic arthritis is 
denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

